--------------------------------------------------------------------------------


EXHIBIT 10.4



 
August 30, 2007
[PNM Resources logo]

 
PRIVILEGED AND CONFIDENTIAL
 
Mr. Jeffry E. Sterba
Chief Executive Officer
PNM Resources, Inc.
Alvarado Square, MS 2824
Albuquerque, NM  87158
 
Re:           Retention Bonus Agreement (the “Agreement”)
 
Dear Jeff:
 
As you are aware, we previously entered into a Retention Bonus Agreement with
you effective as of October 31, 2003.  With this letter, we are offering to
amend and restate the Agreement in its entirety, effective as of January 1,
2007, except as set forth below.
 
The incentive bonus (the “Retention Bonus”) is designed to encourage you to
remain a part of the PNM Resources, Inc. (the “Company”) for many years to
come.  The Retention Bonus has the following terms and conditions:
 
1.           Amount of Bonus
 
The amount of the Retention Bonus will be the sum of $1,600,000.  The Retention
Bonus will be paid out of the Company’s general assets.  It will not be held in
trust or in a separate account.  You will not receive any interest on this
amount.
 
2.           Conditions
 
You will be eligible to receive the Retention Bonus if you continuously work for
the Company as Chief Executive Officer (“CEO”) from the date of this Agreement
until March 1, 2010, or upon your death or “Disability,” if earlier.
 
3.           Early Termination
 
Although your continuous employment is a condition that must be satisfied in
order to receive the Retention Bonus, the Company also must reserve the right to
terminate your employment or alter your responsibilities at any time and for any
or no reason, subject to any other contractual commitments of the Company to
you.  With that in mind, we have decided to provide you with the Retention Bonus
even if, prior to March 1, 2010, you are terminated by the Company without
“Cause” or if you terminate under circumstances that constitute “Constructive
Termination.”
 

--------------------------------------------------------------------------------


Jeffry E. Sterba
August 30, 2007
Page 2
 
 
4.           Definitions
 
The terms “Cause,” “Constructive Termination” and “Disability” have the meanings
set forth in the PNM Resources, Inc. Officer Retention Plan, as amended from
time to time.  Effective as of January 1, 2008, however, “Constructive
Termination” means a termination of employment within two years following the
occurrence of one or more of the following circumstances without your express
consent:
 
(a)           a material diminution in your base compensation;
 
(b)           a material diminution in your authority, duties or
responsibilities;
 
(c)           a material change in the geographic location of your principal
office; or
 
(d)           any other action or inaction that constitutes a material breach by
the Company of this Agreement.
 
You must provide written notice to the Company of the existence of the
Constructive Termination condition described in paragraphs (a)-(d) above within
90 days of the initial existence of the condition.
 
Notwithstanding anything to the contrary, an event described in paragraphs
(a)-(d) above will not constitute Constructive Termination if, within 30 days
after you give the Company notice of the occurrence or existence of an event
that you believe constitutes Constructive Termination, the Company has fully
corrected such event.
 
5.           Payment of Bonus
 
If you are employed by the Company on March 1, 2010, payment of the Retention
Bonus will be made to you in two equal installments.  The first installment will
be paid to you on March 1, 2010.  The second installment will be paid to you on
March 1, 2011.  If you terminate employment prior to December 31, 2007 due to
death, Disability, termination without Cause or Constructive Termination, the
Retention Bonus will be paid to you in accordance with the terms of the
Agreement as in effect prior to this amendment and restatement.  If you
terminate employment after December 31, 2007 and prior to March 1, 2010 due to
death, Disability, termination without Cause or Constructive Termination, the
Retention Bonus will be paid to you within thirty (30) days of your termination
and in no event later than two and one-half (2½) months following the end of the
calendar year in which your termination of employment occurs.
 
 

--------------------------------------------------------------------------------


Jeffry E. Sterba
August 30, 2007
Page 3
 
 
6.           Beneficiary Designation
 
In the event of your death, payment of the Retention Bonus (or the remaining
installment if the first installment has been paid) will be made to your
estate.  If you prefer, you may designate a beneficiary to receive the Retention
Bonus.  The designation must be signed, notarized and delivered to the Company
prior to your death.
 
You may also change a beneficiary designation.  To do so, simply follow the same
procedures for submitting the initial designation.
 
7.           Applicable Law
 
The laws of the state of New Mexico shall govern the validity, interpretation,
construction and performance of this Agreement.
 
8.           Arbitration
 
Any controversy or claim arising out of or relating to this Agreement shall be
settled by mediation, and if mediation is unsuccessful binding arbitration, by a
single mediator or arbitrator conducted in accordance with the then current
rules of the American Arbitration Association, strictly in accordance with the
terms of this Agreement and the substantive law of the State of New Mexico.  The
mediation and arbitration shall be held at a time and place agreed to by you and
the Company, or at a time and place determined by the mediator or arbitrator in
the absence of an agreement.  The judgment and award rendered by the arbitrator
may be entered and enforced in any court of competent jurisdiction.
 
9.           Modification
 
No provision of this Retention Bonus Agreement may be modified or amended unless
agreed to in writing by both parties.
 
10.           Successors
 
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no succession had taken place.  Failure of the Company
to obtain such assumption and agreement prior to the effective date of any such
succession shall be a material breach of this Agreement.
 
 

--------------------------------------------------------------------------------


Jeffry E. Sterba
August 30, 2007
Page 4
 
 
11.           Compliance with Section 409A
 
(a)           Payment Delay.  Pursuant to Treas. Reg. § 1.409A-3(d), if the
Company fails to make a payment due pursuant to Section 5, either intentionally
or unintentionally, within the time period specified above, but the payment is
made within the same calendar year, such payment will be treated as made within
the time period specified above.  In addition, if a payment is not made due to a
dispute with respect to such payment, the payment may be delayed in accordance
with Treas. Reg. § 1.409A-3(g).
 
(b)           Ban on Acceleration or Deferral.  Under no circumstances may the
time or schedule of any payment made or benefit provided pursuant to this
Agreement be accelerated or subject to a further deferral except as otherwise
permitted or required pursuant to regulations and other guidance issued pursuant
to Section 409A of the Code.
 
(c)           No Elections.  You do not have any right to make any election
regarding the time or form of any payment due under this Agreement.
 
(d)           Compliant Operation and Interpretation.  This Agreement shall be
operated in compliance with Section 409A and each provision of this Agreement
shall be interpreted, to the extent possible, to comply with Section 409A.
 
If you are in agreement with these terms, please so indicate by signing and
returning to me the enclosed copy of this letter, which will constitute our
binding agreement.
 
Very truly yours,
 
PNM RESOURCES, INC.
 
By:           /s/ Bonnie S. Reitz                                        
       Bonnie S. Reitz, Chair of the Human Resources
       and Compensation Committee
 
Agreed:
 
/s/ Jeffry E.
Sterba                                                      September 7,
2007                                           
Jeffry E.
Sterba                                                                                                           
Date
 
 

--------------------------------------------------------------------------------


 